Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,128,031. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application presents claims that are slightly broader versions of the patented claims.  
The applicant omitted the limitations, among other things, “wiring vias spaced apart from each other and extending in a vertical direction; and at least one connection member feed line electrically connected to a corresponding wiring via among the wiring vias, and extending in a horizontal direction” in claiming the connection member; “configured to be fed from the feed via” in claiming the patch antenna pattern; and “configured to support mounting of at least one of the chip antenna modules” in claiming a solder layer in claim 1, and “configured to be fed from the feed via” in claiming the patch antenna pattern; “electrically connecting at least one connection member feed line and the feed via to each other” in claiming the chip-antenna feed line; and “disposed closer to a side surface of the first patch antenna dielectric layer than to the side feed line” in claiming the side radiation pattern in claim 14, which would make the scope of the instant application to be broader than that of Patent No. 11,128,031.

Patent No.: US 11,128,031
17/404,411 (Instant Application)
Claim 1. A chip antenna module array, comprising: a connection member comprising: wiring vias spaced apart from each other and extending in a vertical direction; and at least one connection member feed line electrically connected to a corresponding wiring via among the wiring vias, and extending in a horizontal direction; and 
chip antenna modules spaced apart from each other and mounted on an upper surface of the connection member, wherein each of the chip antenna modules comprises: 
a first patch antenna dielectric layer; 
a feed via extending through the first patch antenna dielectric layer; and 
a patch antenna pattern disposed on an upper surface of the first patch antenna dielectric layer and configured to be fed from the feed via, and wherein at least one of the chip antenna modules comprises: 
a ground pattern disposed on a lower surface of the first patch antenna dielectric layer; 
a chip-antenna feed line including first, second, and third parts connected to each other in series, disposed such that the second part is disposed on a lower surface of the ground pattern, and electrically connecting the at least one connection member feed line and the feed via to each other; 
a first feed line dielectric layer disposed on a lower surface of the second part; and 
a solder layer disposed on a lower surface of the first feed line dielectric layer and configured to support mounting of at least one of the chip antenna modules.
Claim 1. A chip antenna module array, comprising: a connection member; and 







chip antenna modules mounted on the connection member, wherein at least one of the chip antenna modules comprises: 

a first patch antenna dielectric layer; 
a feed via extending through the first patch antenna dielectric layer; 
a patch antenna pattern on the first patch antenna dielectric layer, 



a ground pattern on a lower surface of the first patch antenna dielectric layer; 
a chip-antenna feed line including first, second, and third parts connected to each other in series, disposed such that the second part is on a lower surface of the ground pattern, and electrically connecting the connection member and the feed via to each other; 
a first feed line dielectric layer on a lower surface of the second part; and 
a solder layer on a lower surface of the first feed line dielectric layer.
Claim 2. The chip antenna module array of claim 1, wherein the at least one of the chip antenna modules further comprises: a third feed line dielectric layer disposed between the ground pattern and the first feed line dielectric layer; and a second feed line dielectric layer disposed between the first and third feed line dielectric layers, and disposed in contact with at least a portion of the chip-antenna feed line.
Claim 2. The chip antenna module array of claim 1, wherein the at least one of the chip antenna modules further comprises: a third feed line dielectric layer disposed between the ground pattern and the first feed line dielectric layer; and a second feed line dielectric layer disposed between the first and third feed line dielectric layers, and disposed in contact with at least a portion of the chip-antenna feed line.
Claim 3. The chip antenna module array of claim 2, wherein the second feed line dielectric layer has a dielectric constant less than a dielectric constant of each of the first and third feed line dielectric layers.
Claim 3. The chip antenna module array of claim 2, wherein the second feed line dielectric layer has a dielectric constant less than a dielectric constant of each of the first and third feed line dielectric layers.
Claim 4. The chip antenna module array of claim 2, wherein the at least one of the chip antenna modules further comprises a feed line surrounding pattern disposed between the first and third feed line dielectric layers and configured to at least partially surround the chip-antenna feed line.
Claim 4. The chip antenna module array of claim 2, wherein the at least one of the chip antenna modules further comprises a feed line surrounding pattern disposed between the first and third feed line dielectric layers and configured to at least partially surround the chip-antenna feed line.
Claim 5. The chip antenna module array of claim 4, wherein the at least one of the chip antenna modules further comprises feed line surrounding vias arranged to at least partially surround the chip-antenna feed line, and wherein each of the feed line surrounding vias electrically connects the feed line surrounding pattern and the ground pattern to each other.
Claim 5. The chip antenna module array of claim 4, wherein the at least one of the chip antenna modules further comprises feed line surrounding vias arranged to at least partially surround the chip-antenna feed line, and wherein each of the feed line surrounding vias electrically connects the feed line surrounding pattern and the ground pattern to each other.
Claim 6. The chip antenna module array of claim 2, wherein the at least one of the chip antenna modules further comprises: a side feed line disposed between the first and third feed line dielectric layers and electrically connected to the connection member through the first feed line dielectric layer; and a side radiation pattern disposed between the first and third feed line dielectric layers and electrically connected to the side feed line.
Claim 6. The chip antenna module array of claim 2, wherein the at least one of the chip antenna modules further comprises: a side feed line disposed between the first and third feed line dielectric layers and electrically connected to the connection member through the first feed line dielectric layer; and a side radiation pattern disposed between the first and third feed line dielectric layers and electrically connected to the side feed line.
Claim 7. The chip antenna module array of claim 1, wherein the at least one of the chip antenna modules further comprises: a side feed line disposed between the ground pattern and the first feed line dielectric layer, and electrically connected to the connection member through the first feed line dielectric layer; and a side radiation pattern electrically connected to the side feed line and disposed closer to a side surface of the first patch antenna dielectric layer than to the side feed line.
Claim 7. The chip antenna module array of claim 1, wherein the at least one of the chip antenna modules further comprises: a side feed line disposed between the ground pattern and the first feed line dielectric layer, and electrically connected to the connection member through the first feed line dielectric layer; and a side radiation pattern electrically connected to the side feed line and disposed closer to a side surface of the first patch antenna dielectric layer than to the side feed line.
Claim 8. The chip antenna module array of claim 7, wherein at least a portion of the side radiation pattern is disposed on the side surface of the first patch antenna dielectric layer or a side surface of the first feed line dielectric layer.
Claim 8. The chip antenna module array of claim 7, wherein at least a portion of the side radiation pattern is disposed on the side surface of the first patch antenna dielectric layer or a side surface of the first feed line dielectric layer.
Claim 9. The chip antenna module array of claim 8, wherein the side radiation pattern is electrically connected to the solder layer.
Claim 9. The chip antenna module array of claim 8, wherein the side radiation pattern is electrically connected to the solder layer.
Claim 10. The chip antenna module array of claim 1, wherein the patch antenna pattern comprises a first patch antenna pattern and a second patch antenna pattern, wherein the at least one of the chip antenna modules further comprises: a third patch antenna dielectric layer disposed on an upper surface of the first patch antenna pattern; and a second patch antenna dielectric layer disposed between the first and third patch antenna dielectric layers, and wherein the second patch antenna pattern is disposed on an upper surface of the third patch antenna dielectric layer.
Claim 10. The chip antenna module array of claim 1, wherein the patch antenna pattern comprises a first patch antenna pattern and a second patch antenna pattern, wherein the at least one of the chip antenna modules further comprises: a third patch antenna dielectric layer disposed on an upper surface of the first patch antenna pattern; and a second patch antenna dielectric layer disposed between the first and third patch antenna dielectric layers, and wherein the second patch antenna pattern is disposed on an upper surface of the third patch antenna dielectric layer.
Claim 11. The chip antenna module array of claim 1, wherein the first feed line dielectric layer includes a ceramic material and has a dielectric constant higher than a dielectric constant of an insulating layer of the connection member.
Claim 11. The chip antenna module array of claim 1, wherein the first feed line dielectric layer includes a ceramic material and has a dielectric constant higher than a dielectric constant of an insulating layer of the connection member.
Claim 12. The chip antenna module array of claim 11, wherein the first patch antenna dielectric layer has a dielectric constant higher than the dielectric constant of the first feed line dielectric layer.
Claim 12. The chip antenna module array of claim 11, wherein the first patch antenna dielectric layer has a dielectric constant higher than the dielectric constant of the first feed line dielectric layer.
Claim 13. The chip antenna module array of claim 1, wherein the connection member forms a space in which an integrated circuit (IC) is disposed, and wherein the feed via of each of the chip antenna modules is electrically connected to the IC through the connection member.
Claim 13. The chip antenna module array of claim 1, wherein the connection member forms a space in which an integrated circuit (IC) is disposed, and wherein the feed via of each of the chip antenna modules is electrically connected to the IC through the connection member.
Claim 14. A chip antenna module, comprising: 
a first patch antenna dielectric layer; 
a feed via extending through the first patch antenna dielectric layer; 
a patch antenna pattern disposed on an upper surface of the first patch antenna dielectric layer and configured to be fed from the feed via; 
a ground pattern disposed on a lower surface of the first patch antenna dielectric layer; 
a chip-antenna feed line including first, second, and third parts connected to each other in series, disposed such that the second part is disposed on a lower surface of the ground pattern, and electrically connecting at least one connection member feed line and the feed via to each other; 
a first feed line dielectric layer disposed on a lower surface of the second part; 
a side feed line disposed between the ground pattern and the first feed line dielectric layer, and spaced apart from the chip-antenna feed line; 
a side radiation pattern electrically connected to the side feed line and 


disposed closer to a side surface of the first patch antenna dielectric layer than to the side feed line; and 
a solder layer disposed on a lower surface of the first feed line dielectric layer.


Claim 14. A chip antenna module, comprising: 
a first patch antenna dielectric layer; 
a feed via extending through the first patch antenna dielectric layer; 
a patch antenna pattern on the first patch antenna dielectric layer; 


a ground pattern on a lower surface of the first patch antenna dielectric layer; 
a chip-antenna feed line including first, second, and third parts connected to each other in series, disposed such that the second part is on a lower surface of the ground pattern, and electrically connected to the feed via; 

a first feed line dielectric layer on a lower surface of the second part; 
a side feed line disposed between the ground pattern and the first feed line dielectric layer, and spaced apart from the chip-antenna feed line; 
a side radiation pattern electrically connected to the side feed line; and 
(Claim 15. The chip antenna module of claim 14, wherein a side radiation pattern is disposed closer to a side surface of the first patch antenna dielectric layer than to the side feed line.)
a solder layer on a lower surface of the first feed line dielectric layer.


Claim 15. The chip antenna module of claim 14, wherein at least a portion of the side radiation pattern is disposed on the side surface of the first patch antenna dielectric layer or a side of the first feed line dielectric layer.
Claim 16. The chip antenna module of claim 14, wherein at least a portion of the side radiation pattern is disposed on the side surface of the first patch antenna dielectric layer or a side of the first feed line dielectric layer.
Claim 16. The chip antenna module of claim 15, wherein the side radiation pattern is electrically connected to the solder layer.
Claim 17. The chip antenna module of claim 16, wherein the side radiation pattern is electrically connected to the solder layer.
Claim 17. The chip antenna module of claim 14, wherein the side radiation pattern has a resonant frequency lower than a resonant frequency of the patch antenna pattern.
Claim 18. The chip antenna module of claim 14, wherein the side radiation pattern has a resonant frequency lower than a resonant frequency of the patch antenna pattern.
Claim 18. The chip antenna module of claim 14, further comprising: a third feed line dielectric layer disposed between the ground pattern and the first feed line dielectric layer; and a second feed line dielectric layer disposed in contact with at least a portion of the chip- antenna feed line, wherein the side radiation pattern is disposed between the first and third feed line dielectric layers.
Claim 19. The chip antenna module of claim 14, further comprising: a third feed line dielectric layer disposed between the ground pattern and the first feed line dielectric layer; and a second feed line dielectric layer disposed in contact with at least a portion of the chip- antenna feed line, wherein the side radiation pattern is disposed between the first and third feed line dielectric layers.
Claim 19. The chip antenna module of claim 14, further comprising: a second patch antenna dielectric layer disposed on an upper surface of the first patch antenna dielectric layer; and a third patch antenna dielectric layer disposed on an upper surface of the second patch antenna dielectric layer, wherein the patch antenna pattern comprises: a first patch antenna pattern disposed between the first and third patch antenna dielectric layers; and a second patch antenna pattern disposed on an upper surface of the third patch antenna dielectric layer.
Claim 20. The chip antenna module of claim 14, further comprising: a second patch antenna dielectric layer disposed on an upper surface of the first patch antenna dielectric layer; and a third patch antenna dielectric layer disposed on an upper surface of the second patch antenna dielectric layer, wherein the patch antenna pattern comprises: a first patch antenna pattern disposed between the first and third patch antenna dielectric layers; and a second patch antenna pattern disposed on an upper surface of the third patch antenna dielectric layer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844